DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5, 7, 15, 20 and 21 are amended by Examiner’s amendment.
Claims 1-5 and 7-21 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant, Ali Afrouzi, on 11/2/21.
	The application has been amended as follows:

1.  (Currently Amended) A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 	obtaining a map of a physical layout of a working environment of a robot, the map including boundaries and obstacle perimeters detected using a plurality of sensors route plan of the robot through the working environment, wherein:		the working environment is represented by a plurality of regions in a region graph; 		an instance of a coverage pattern is determined for a first region among the plurality of regions based on a plurality of dimensions of the first region; and		determining the coverage pattern comprises determining a first region-specific orientation based on the plurality of dimensions of the first region; and	maneuvering the robot along the at least the part of the route plan : 
		the at least the part of the route plan is devised within a bounded area within an area smaller than a total area discovered by the robot; and
the at least the part of the route plan at least the part of the route plan 

2.  (Currently Amended) The medium of claim 1, wherein:	the at least the part of the route plan at least the part of the route plan 
3.  (Currently Amended) The medium of claim 1, wherein:	determining the at least the part of the route plan route plan candidate route plan candidate route plan 
4.  (Currently Amended) The medium of claim 1, wherein:	the working environment is segmented into the plurality of regions; and	a preliminary route plan 
route plan 
6.  (Cancelled) 
7.  (Currently Amended) The medium of claim 1, wherein:	determining the at least the part of the route plan 
8.  (Original) The medium of claim 1, wherein:	the plurality of sensors comprise: a bump sensor, a camera, an ultrasonic transceiver, and an infrared sensor.
9.  (Original) The medium of claim 1, the operations comprising causing the robot to detect at least some of the plurality of obstacles by physically contacting the obstacles.

11.  (Original) The medium of claim 1, wherein at least some of the operations are executed by a datacenter.
12.  (Currently Amended) The medium of claim 1, wherein the at least the part of the route plan 
13.  (Original) The medium of claim 1, wherein the map is a three-spatial-dimensional map. 
14.  (Original) The medium of claim 1, wherein the map represents different areas of the working environment with state indicating:	an obstacle area of the physical layout of the working environment;	a free space area of the physical layout of the working environment; and	an unknown area of the physical layout of the working environment.
the part of the route plan 
16.  (Original) The method of claim 15, wherein:	the first portion is cleaned before the second portion; and	the first pattern comprises a zig-zag pattern, a boustrophedon pattern, a spiral pattern, a Gosper curve, a Morton curve, a Hilbert curve, or Archimedean chords.
17.  (Original) The medium of claim 1, wherein:	the second location is designated in the map of the physical layout of the working environment as having an unknown state, the map designating at least some other areas as having a known state. 
18.  (Original) The medium of claim 1, wherein the operations comprise:	steps for analyzing the outcome of a work session.

20.  (Currently Amended) A device, comprising:	a robot comprising:		a battery; 		an electric-motor controller;		two or more electric motors coupled to the battery and controlled by the electric-motor controller;		one or more processors configured to control the electric-motor controller; and 		a tangible, non-transitory, machine readable media storing instructions that when executed by at least some of the processors effectuate operations comprising:			obtaining a map of a physical layout of a working environment of the robot, the map including boundaries and obstacle perimeters detected using a plurality of sensors of the robot;			maneuvering, during a cleaning or cleaning and mapping session, the robot to a first location and orientation of the working environment that positions the robot to sense a part of the physical layout of the working environment at a second location of the working environment;			sensing, with at least some of the plurality of sensors, while the robot is at the first location, the part of the physical layout of the working environment at route plan of the robot through the working environment, wherein:				the working environment is represented by a plurality of regions in a region graph; 				an instance of a coverage pattern is determined for a first region among the plurality of regions based on a plurality of dimensions of the first region; and				determining the coverage pattern comprises determining a first region-specific orientation based on the plurality of dimensions of the first region; and			maneuvering the robot along the at least the part of the route plan : 
				the at least the part of the route plan is devised within a bounded area within an area smaller than a total area discovered by the robot; and
				the at least the part of the route plan at least the part of the route plan 
at least the part of the route plan at least the part of the route plan 
Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20180074508 ("Kleiner"), US20180284786 ("Moshkina-Martinson"), US20180354132 ("Noh"), and US20180004198 ("Dabrowski").
	The following is the Examiner's statement of reasons for allowance:
	Kleiner discloses a method of operating a mobile robot that includes generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface, identifying sub-regions of at least one of the respective regions as non-clutter and clutter areas, and computing a coverage pattern based on identification of the sub-regions. The coverage pattern indicates a sequence for navigation of the non-clutter and clutter areas, and is provided to the mobile robot. Responsive to the coverage pattern, the mobile robot sequentially navigates the non-clutter and clutter areas of the at least one of the respective regions of the surface in the sequence indicated by the coverage 
	Moshkina-Martinson discloses a plurality of personalized, user selectable styles. Each style is determined by a combination of dimensions. Each style, except the default balanced style, prioritizes one of the dimensions over the other cleaning dimensions. In one embodiment, the styles are cleaning styles and the cleaning dimensions are cleaning time, coverage and obstacle avoidance. The cleaning styles are gentle, fast, thorough and balanced. The gentle style protects expensive furniture, with obstacle avoidance prioritized over cleaning time and coverage. The fast style cleans quickly, prioritizing cleaning time over coverage and obstacle avoidance. The thorough style prioritizes coverage over cleaning time and obstacle avoidance. The balanced style prioritizes all three cleaning dimensions substantially the same. The prioritization is achieved through adjustments to the autonomous robot navigation. User selection of a style can be achieved directly or automatically based on various mechanisms, such as user history.
	Noh discloses a moving robot including: a travel unit configured to move a main body based on a navigation map including a plurality of local maps; an image acquisition unit configured to acquire a plurality of images in regions corresponding to the plurality of local maps during movement; a storage unit configured to store the plurality of images acquired by the image acquisition unit; and a controller configured to recognize an attribute of a local map in which an N number of images photographed in multiple directions is acquired among the plurality of local maps, store the attribute recognition result in the storage, generate a semantic map composed of a predetermined number of neighboring local maps, and recognize a final attribute of a region corresponding to the semantic map based on attribute recognition results of the local maps included in the semantic map.
	Dabrowski discloses determining an energy-efficient path of an autonomous device wherein said autonomous device moves over a global grid of cells into which a given operating area has been split, the method being characterized in that determination of said energy-efficient path comprises the steps of: processing of the current cell; taking a measurement σ of the processing; classifying the measurement σ to be of a particular level Σ, taking into account a predefined division, of the measurements results range, into a plurality of measurements levels; storing said classified measurement in a memory of the autonomous device and associating it with the current cell; selecting a reference probability grid; updating the probabilities by applying the reference grid to the global grid at its current position such that every cell on the reference grid corresponds unambiguously to one cell on the global grid; and moving the autonomous device to a next cell of the global grid and setting said next cell as the current cell in order to process the next cell.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 21. The prior art does generally discuss key elements related to the claimed invention, including obtaining a map of a physical layout of a working environment of a robot, the map including boundaries and obstacle perimeters detected using a plurality of sensors of the robot; maneuvering, during a cleaning or cleaning and mapping session, the robot to a first location and orientation of the working environment that positions the robot to sense a part of the physical layout of the working environment at a second location of the working environment; sensing, with at least some of the plurality of sensors, while the robot is at the first location, the part of the physical layout of the working environment at the second location; updating, during the session, based on the sensing, the map of the physical layout of the working environment; determining, during the session, based on the updated map, with one or more processors of the robot, at least a part of a route plan of the robot through the working environment, wherein: the working environment is represented by a plurality of regions in a region graph; an instance of a coverage pattern is determined for a first region among the plurality of regions based on a plurality of dimensions of the first region; and determining the coverage pattern comprises determining a first region-specific orientation based on the plurality of dimensions of the first region; and maneuvering the robot along the at least a the part of the route plan. However, the claimed invention also recites aspects regarding the at least the part of the route plan is devised within a bounded area within an area smaller than a total area discovered by the robot; and the at least the part of the route plan is adjusted in real-time in response to detecting the at least the part of the route plan is adjacent to an obstacle. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663